DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 October 2019 is considered; however, the Written Opinion and the Search Report are not mentioned on the Information Disclosure Statement. It is recommended that an additional Information Disclosure Statement is submitted to include the Written Opinion and Search Report submitted on 25 October 2019.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "a chamber" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "a chamber" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the central axis" in line 2 of the claim.  It is unclear if the central axis is the same as the first axis or if it is its own axis. For purposes of examination, the limitation “central axis” will be considered as the same as the first axis. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver (US 1310815 A) in view of Russell (US 20020079601 A1).
Regarding Claim 1:
Weaver discloses a dusting machine that has:
The fluid flow device (17, Figure 1, the casing is the fluid flow device) comprising:
a body (17, Figure 1) comprising an inlet (21, Figure 1), an outlet (22, Figure 1), a first wall, a second wall opposite the first wall, and a fluid flow passage disposed between the first wall and the second wall and in fluid communication with the inlet and the outlet (See Annotated Figure 1 below);
a port (16, Figure 1) extending into the fluid flow passage (19 and 20, Figure 1) and through the first wall along a central axis (Figure 1, the port is through the center of the first wall), the port to communicate with a chamber (2, Figure 1, the hopper is the chamber); and
a plate (Page 1, Lines 80-92, the partition wall is the plate) disposed within the fluid flow passage (19 and 20, Figure 1) and axially spaced between the port and the second wall such that the fluid flow passage is divided into a first passage (19, Figure 1) between the port (16, Figure 
	Weaver does not disclose:
A fluid flow device for a printer; and 
a chamber that receives powder during a printing operation.
	Russell teaches a three-dimensional printer (Abstract) that has:
A fluid flow device for a printer (Paragraph [0048], the blower is the fluid flow device); and 
a chamber (28, Figure 1) that receives powder during a printing operation (Paragraph [0064]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Weaver to include a fluid flow device for a printer and a chamber that receives powder during a printing operation as taught by Russell with the motivation to have the chamber reduce the amount of powder that is airborne and enhance reliability. 

(Annotated by Examiner)

    PNG
    media_image1.png
    821
    1022
    media_image1.png
    Greyscale

Regarding Claim 2:
Weaver discloses:
Wherein the plate (Page 1, Lines 80-92) extends radially relative to the central axis (See Annotated Figure 1 above).

Regarding Claim 3:
Weaver discloses:
Wherein the plate (Page 1, Lines 80-92) has a longer radial cross-sectional area than the port (Figures 1 and 4, the plate has the longer radial cross-sectional area than the port (16)).

Regarding Claim 4:
Weaver discloses:
Wherein the fluid flow passage (19 and 20, Figure 1) is to facilitate radially-directed fluid flow across the plate and between the inlet and the outlet (Page 1, Lines 97-103).

Regarding Claim 6:
Weaver discloses a dusting machine that has:
A fluid flow device (17, Figure 1, the casing is the fluid flow device) coupled to the chamber (2, Figure 1, the hopper is the chamber), wherein the fluid flow device (17, Figure 1) comprises:
a body (17, Figure 1) comprising an inlet (21, Figure 1), an outlet (22, Figure 1), a first wall, a second wall opposite the first wall, and a fluid flow passage (19 and 20, Figure 1) disposed between the first wall and the second wall and in fluid communication with the inlet and the outlet (See Annotated Figure 1 below);
a port (16, Figure 1) extending into the fluid flow passage (19 and 20, Figure 1) and through the first wall along a first axis (See Annotated Figure 1 below), the port to communicate with a chamber (2, Figure 1, the hopper is the chamber); and
a plate (Page 1, Lines 80-92, the partition wall is the plate) disposed within the fluid flow passage (19 and 20, Figure 1) and axially spaced between the port and the second wall along the first axis (See Annotated Figure 1 below) such that the fluid flow passage is divided into a first passage (19, Figure 1) between the port (16, Figure 1) and the plate (Page 1, Lines 80-92) and a second passage (20, Figure 1) between the plate 
	Weaver does not disclose:
A build surface to support a three-dimensional object; 
a chamber disposed adjacent the build surface to receive material from the build surface; and 
a chamber that receives powder during a printing operation.
Russell teaches a three-dimensional printer (Abstract) that has:
A build surface to support a three-dimensional object (Paragraphs [0062-0063]); 
a chamber (28, Figure 3A) disposed adjacent the build surface to receive material from the build surface (Paragraph [0062]); and 
a chamber (28, Figure 1) that receives powder during a printing operation (Paragraph [0064]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Weaver to include a build surface to support a three-dimensional object, a chamber disposed adjacent the build surface to receive material from the build surface, and a chamber that receives powder during a printing operation as taught by Russell with the motivation to have the chamber reduce the amount of powder that is airborne and enhance reliability. 

(Annotated by Examiner)

    PNG
    media_image2.png
    821
    1022
    media_image2.png
    Greyscale

	Regarding Claim 7:
	Weaver discloses:
Wherein the inlet (21, Figure 1) and the outlet (22, Figure 1) are coaxially aligned along a second axis, wherein the first axis is disposed within a plane that extends perpendicularly to the second axis (See Annotated Figure 1 above), and wherein the plate (Page 1, Lines 80-92) extends radially relative to the first axis (See Annotated Figure 4 below).

(Annotated by Examiner)

    PNG
    media_image3.png
    480
    773
    media_image3.png
    Greyscale

	Regarding Claim 8:
	Weaver discloses:
Wherein the plate (Page 1, Lines 80-92) has a larger radial cross-sectional area than the port (16, Figure 4) with respect to the first axis (See Annotated Figure 4 above, the radial cross-sectional area of the plate is larger than the port).

	Regarding Claim 9:
Weaver discloses:
Wherein the fluid flow passage (19 and 20, Figure 1) is to facilitate radially directed fluid flow across the plate and between the inlet and the outlet (Page 1, Lines 97-103) with respect to the first axis (See Annotated Figure 1 Above).

	Regarding Claim 11:
Weaver discloses:
Wherein the first axis extends vertically, and wherein the second axis is orthogonal to the first axis (See Annotated Figure 1 above).

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver in view of Russell in further view of Weiss (US 5018910 A).
Regarding Claim 5:
Weaver discloses:
An inlet section including the inlet (21, Figure 1);
a central section (See Annotated Figure 1 below); and
an outlet section including the outlet (22, Figure 1);
wherein the outlet section is in fluid communication with the inlet section through the central section, wherein the plate (Page 1, Lines 80-92) is disposed in the central section (See Annotated Figure 1 below).
	Weaver and Russell do not teach:
Wherein the inlet section includes a pair of opposed walls that converge from the inlet toward the central section and the outlet section includes a pair of opposed walls that diverge from the central section toward the outlet.
	Weiss teaches a powder coating system that has:
A fluid flow device (8, Figure 2a) that comprises:
wherein the inlet section includes a pair of opposed walls that converge from the inlet toward the central section and the outlet section includes a pair of opposed walls that diverge from the central section toward the outlet (See Annotated Figure 2a below).

Weaver, Figure 1
(Annotated by Examiner)

    PNG
    media_image4.png
    821
    1022
    media_image4.png
    Greyscale







(Annotated by Examiner)

    PNG
    media_image5.png
    716
    684
    media_image5.png
    Greyscale


Regarding Claim 10:
Weaver discloses:
An inlet section including the inlet (21, Figure 1);
a central section (See Annotated Figure 1 above); and
an outlet section including the outlet (22, Figure 1);
wherein the outlet section is in fluid communication with the inlet section through the central section, wherein the plate (Page 1, Lines 80-92) is disposed in the central section (See Annotated Figure 1 above).
	Weaver and Russell do not teach:

	Weiss teaches a powder coating system that has:
A fluid flow device (8, Figure 2a) that comprises:
wherein the inlet section includes a pair of opposed walls that converge from the inlet toward the central section and the outlet section includes a pair of opposed walls that diverge from the central section toward the outlet (See Annotated Figure 2a above).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claim invention to modify Weaver and Russell to include wherein the inlet section includes a pair of opposed walls that converge from the inlet toward the central section and the outlet section includes a pair of opposed walls that diverge from the central section toward the outlet as taught by Weiss with the motivation to convey more powder. 

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver in view of Russell in further view of An (CN 206749049 U).
Regarding Claim 12:
Weaver discloses:
The outlet (22, Figure 1) of the fluid flow device (17, Figure 1).
Weaver does not dislcose:
Comprising a reservoir that is in fluid communication with the outlet of the fluid flow device.
	Russell teaches:
		A reservoir (81, Figure 3A).
Weaver and Russell do not teach:
Comprising a reservoir that is in fluid communication with the outlet of the fluid flow device.
An teaches a SLS printer cleaning mechanism that has:
Comprising a reservoir (15, Figure 4) that is in fluid communication with the outlet of the fluid flow device (11, Figure 4, the vacuum cleaner is the fluid flow device).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Weaver and Russell to include comprising a reservoir that is in fluid communication with the outlet of the fluid flow device as taught by An with the motivation to recycle the materials to reduce potential waste during printing. 

Regarding Claim 13:
Weaver discloses a dusting machine that has:
A fluid flow device (17, Figure 1, the casing is the fluid flow device) coupled to the chamber (2, Figure 1, the hopper is the chamber), wherein the fluid flow device (17, Figure 1) comprises:
a body (17, Figure 1) comprising an inlet (21, Figure 1), an outlet (22, Figure 1), a first wall, a second wall opposite the first wall, and a fluid flow passage (19 and 20, Figure 1) disposed between the first wall and the second wall and in fluid communication with the inlet and the outlet (See Annotated Figure 1 below);
a port (16, Figure 1) extending into the fluid flow passage (19 and 20, Figure 1) and through the first wall along a first axis (See Annotated Figure 1 below), the port to communicate with a chamber (2, Figure 1, the hopper is the chamber); and

	Weaver does not disclose:
A build surface to support a three-dimensional object; 
a plurality of chambers disposed adjacent the build surface, each chamber to receive material from the build surface; 
a plurality of fluid flow devices, wherein each fluid flow device is coupled to one of the chambers; and 
a chamber that receives powder during a printing operation; and 
a reservoir in communication with the outlet of each fluid flow device. 
Russell teaches a three-dimensional printer (Abstract) that has:
A build surface to support a three-dimensional object (Paragraphs [0062-0063]); 
a chamber (28, Figure 3A) disposed adjacent the build surface to receive material from the build surface (Paragraph [0062]); 
a chamber (28, Figure 1) that receives powder during a printing operation (Paragraph [0064]); and 
a reservoir (81, Figure 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Weaver to include a build surface to support a three-dimensional 
Weaver and Russell do not teach:
A plurality of chambers disposed adjacent the build surface, each chamber to receive material from the build surface; 
a plurality of fluid flow devices, wherein each fluid flow device is coupled to one of the chambers; and 
a reservoir in communication with the outlet of each fluid flow device. 
An teaches a SLS printer cleaning mechanism that has:
A plurality of chambers (9 and 11, Figure 4, the collection ports are the chambers) disposed adjacent the build surface (10, Figure 4), each chamber to receive material from the build surface (Paragraph [0039]); 
a plurality of fluid flow devices (11, Figure 4, the vacuum cleaner is the fluid flow device), wherein each fluid flow device is coupled to one of the chambers (9, Figure 4); and 
a reservoir (15, Figure 4) in communication with the outlet of each fluid flow device (Paragraph [0039]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Weaver and Russell to include a plurality of chambers disposed adjacent the build surface, each chamber to receive material from the build surface, a plurality of fluid flow devices, wherein each fluid flow device is coupled to one of the chambers, and a reservoir in communication with the outlet of each fluid flow device as taught by An with the motivation to recycle the materials to reduce potential waste during printing. 

(Annotated by Examiner)

    PNG
    media_image6.png
    821
    1022
    media_image6.png
    Greyscale


Regarding Claim 14:
Weaver discloses:
The plate extends radially relative to the central axis (See Annotated Figure 4 below).
	Weaver and Russell do not teach:
Wherein, for each fluid flow device, the plate extends radially relative to the central axis.
	An teaches:
		Multiple fluid flow devices (9 and 11, Figure 4).

Weaver, Figure 4
(Annotated by Examiner)

    PNG
    media_image7.png
    480
    773
    media_image7.png
    Greyscale

Regarding Claim 15:
Weaver discloses:
Wherein the plate (Page 1, Lines 80-92) has a larger radial cross-sectional area than the port (16, Figure 4).
	Weaver and Russell do not teach:
Wherein, each fluid flow device, the plate has a larger radial cross-sectional area than the port.
	An teaches:

It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Weaver and Russell to include multiple fluid flow devices as taught by An with the motivation to obtain the powder for recycling.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thiele (US 5490745 A) teaches a device for metering and entraining a dry powder that has a fluid flow device, a central section, an inlet section, and an outlet section.
Charhut (US 7798749 B2) teaches a pneumatic particulate conveyance system that has a plate, a chamber, and a port. 
Lai (US 20050225007 A1) teaches a printer that has a build surface, a chamber, and a reservoir.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        /Timothy P. Kelly/Primary Examiner, Art Unit 3753